Citation Nr: 0318661	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  97-17 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a skin disorder of the 
feet and toe nails.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to July 
1991 and from September to December 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The RO originally adjudicated the issues in this case as one 
entity listed as skin disorder of the feet and nails.  The 
Board remanded this case in April 1998 for further 
development and it has returned for appellate action.  In the 
April 1998 remand, the Board separated the issues.  The Board 
now finds, based on the evidence of record, that the issue 
more appropriately should be joined, as originally 
adjudicated by the RO and as now listed on the title page of 
this action.

The Board notes that an April 2003 VA examiner diagnosed the 
veteran with a skin disorder that was related to a 
neuropsychiatric disorder.  This was manifested by eight 
scattered excoriated lesions with mild crusting on the 
veteran's trunk and extremities.  The examiner did not relate 
this disorder to the veteran's service.  The veteran has 
maintained throughout his appeal that the skin disorder has 
affected his feet and toenails.  Therefore, the Board finds 
that any other diagnosed skin disorder not involving the 
veteran's feet is not on appeal before the Board.


FINDINGS OF FACT


1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  The veteran has a skin disorder of the feet that was 
first manifest during service.


CONCLUSION OF LAW

A skin disorder of the feet and toenails was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Through correspondence, the rating decision, the statement of 
the case, the supplemental statements of the case, a Board 
remand in April 1998, and a letter from the RO in March 2003, 
the veteran has been informed of the evidence necessary to 
substantiate his claims.  Pertinent identified medical and 
other records have been obtained, and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (2002).  

Where there is a chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).


III.  Skin disorder of the feet and toe nails

Based on a review of the evidence of record, the Board finds 
that service connection for a skin disorder of the feet and 
toenails due to service is warranted.  The Board notes that 
the service medical records indicate that in April 1991, the 
veteran was diagnosed with tinea pedis.  

Non-service medical records indicate that the veteran has 
been treated for skin and toenail problems since his military 
service, which was in 1990 to 1991 and in 1994.

According to a January 1996 VA examination report, the 
examiner observed that the veteran had a history of a rash on 
his legs affecting his toenails, which had turned yellow, 
separated from the nail bed with associated pain.  The 
veteran complained of itching feet and toe webs.  Physical 
examination revealed mycholysis, yellowish discoloration and 
subungual hyperkeratosis of the great toenails.  The veteran 
had scaly feet and toe webs.  The examiner diagnosed the 
veteran with tinea unguium, tinea pedis, and tinea cruris.

The Board adopts the findings made by a VA examiner in an 
April 2003 examination report.  According to the report, the 
examiner had reviewed the veteran's claims file.  It was the 
examiner's impression that the veteran had a fungal infection 
of the feet and toenails since he was in the service.  This 
fungal organism was commonly acquired in crowded areas where 
one shares showers and walks bare foot, which is consistent 
with military life.

The Board finds the foregoing evidence in favor of the 
veteran's claim compelling, and there is no competent 
evidence of record contravening the March 2003 VA examiner's 
findings.  The evidence supports a finding of continuity from 
the veteran's active service from 1990 to 1991 and in 1994 up 
to the present.  The Board is not competent to render medical 
determinations that are not solidly grounded in the record.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

In summary, the veteran has consistently claimed that he 
began having problems with his feet and toe nails during and 
since service.  As noted, the service records document the 
veteran's medical history as reported by the April 2003 VA 
examiner.  The Board has considered the post-service evidence 
of record, to include the veteran's medical records and the 
veteran's written testimony.  There is no competent medical 
evidence of record that rebuts the foregoing evidence.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102 (2002).  Accordingly, after reviewing the file and 
considering all of the evidence of record, the Board 
concludes that entitlement to service connection for 
residuals of a skin disorder of the feet and toe nails is 
warranted.


ORDER

Service connection for a skin disorder of the feet and toe 
nails due to service is granted.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

